Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, regarding the use of Zhou being improperly indicated as prior art, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Demonico (US Patent 6874052) in view of Xiao-long Zhou (US Publication 2020/0004708). Therefore a SECOND NON-FINAL REJECTION is being administered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over James J Delmonico (US Patent 6874052), hereafter Delmonico in view of Xiao-long Zhou (US Publication 2020/0004708), hereafter Zhou.
Regarding claim 1 Delmonico discloses a bridge device (bridge 10) operable between a master device (host master via 16) and a slave device (target device 18) of a communication system (Figure 1), said master device and said slave device arranged for communicating with each other (via lip bus 12) and a child I.sup.2C bus (child bus 14) and using the I.sup.2C protocol (Column 3 lines 12-15), said bridge device comprising
 a parent module (via bridge read engine 24) at one side of said bridge device, said parent module arranged for connecting said parent I.sup.2C bus (12) and comprising a parent I.sup.2C transmitter/receiver device (Lip bus I2C transceiver 20) and a parent module state machine (via data flow diagram from LIP bus to packet handler), (Column 3 lines 53-58; Figure 2 and 19)
a child module (child bus command engine 36) at the opposite side of said bridge device, said child module arranged for connecting said child I.sup.2C bus (14) and comprising a child I.sup.2C transmitter/receiver device (child bus I2C transceiver 50) and a child module state machine (via data flow diagram from child bus to packet handler) , (Column 4 lines 58-61; Figure 2 and 19)
whereby said parent module and said child module each comprise an internal bridge interface (via hardware I2C interface that facilitate excellent performance) to exchange messages between said parent module and said child module, said messages being generated by said parent module state machine or said child module state machine in response to a change of state caused (via data flow diagrams; Figures 19-21) by an event on their respective I.sup.2C buses, (Column 20 lines 56-62; Column 20 line 63-Column 21 line 4)
whereby said parent module and said child module are each arranged for translating an I.sup.2C event to a message (translate LIP command packets into I2C data stream) and for forwarding said message to the module at the other side of the bridge device via said internal bridge interfaces, said module at the other side being arranged for further transmitting said message as an I.sup.2C event towards the I.sup.2C bus at the other side of the bridge device, (Column 3 lines 33-39)
and whereby said parent module and said child module are further each arranged for holding the communication towards (isolation, rendering bridge inoperative) the respective I.sup.2C bus. (Column 4 lines 40-44 and Column 5 lines 16-21) 
Delmonico does not explicitly disclose stretching a clock line on their respective I.sup.2C bus until a message, based on an event occurring on the I.sup.2C bus at the other side of the bridge device and instructing continuation of the communication, is received via said internal bridge interfaces from the module at the other side of the bridge device.
Amon discloses by stretching a clock line (via postpone data transfer by holding the clock low) on their respective I.sup.2C bus (via slave/master device) until a message, based on an event occurring  on the I.sup.2C bus at the other side of the bridge device and instructing continuation of the communication (until its internal logic is ready), is received via said internal bridge interfaces from the module at the other side of the bridge device (via line driver switched between active and high-impedance mode). (Paragraph [0005 and 0097])

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed. The motivation behind such a combination would have been to allow legacy I2C devices and I3C protocol compatibility. (Paragraph [0005 and 0041] of Amon)

Claim 2 is rejected for the reasons set forth hereinabove for and further the modified Delmonico discloses claim 1, wherein the internal bridge interfaces of said parent module and said child module are connected via a bidirectional communication link (LIP communication is bi-directional). (Column 5 lines 56-60; Figures 1-3 of Delmonico)

Claim 3 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein said bidirectional communication link comprises in each direction a First-In-First-Out buffer (incoming/outgoing Lip packet FIFO 28-30). (Figure 2 of Delmonico) 

Claim 4 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein said bidirectional communication link also contains an off-board link (connection to another lip bridge). (Figure 1 and 3 of Delmonico)

Claim 5 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said child module (via 36) is arranged for connecting a plurality of child I.sup.2C busses (via child I2C busses; Figure 1 and 22). (Column 21 lines 58-63 and Colum 22 lines 41-43 of Delmonico)

Claim 6 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said child module comprises an address-to-I.sup.2C child bus index table (via target device address field).  (Column 2 lines 23-25 of Delmonico)

Claim 7 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said message is caused by either an I.sup.2C start condition (master asserts an I2C start on the bus) followed by an I.sup.2C device address (slave address), an I.sup.2C stop condition, an I.sup.2C acknowledge, an I.sup.2C not-acknowledge or an I.sup.2C byte. (Column 6 lines 3-5 of Delmonico)

Claim 8 is rejected for the reasons set forth hereinabove for and further discloses claim 1, implemented using a field-programmable gate array, a complex programmable logic device () or an application specific integrated circuit (ASIC 104). (Paragraph [0047] of Amon)

Claim 9 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said parent module comprises a digital input pin (via pin# 2 of Figure 17) on which an external pulse can trigger (partner reset signal line held asserted) the transmission of an error message to said child module and wherein said child module comprises a digital output pin to generate a pulse in response to receipt of said error message (render the bridge inoperative and electrically inert by tri-stating). (Column lines 44-50 of Delmonico)   

Claim 10 is rejected for the reasons set forth hereinabove for and further discloses comprising at least one master device, at least one slave device and a bridge device as in claim 1, wherein said at least one master device and said at least one slave device are arranged for communicating with each other via a parent I.sup.2C bus and a child I.sup.2C bus and using the I.sup.2C protocol. (Figures 1-3 of Delmonico)

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE J TAYLOR/ 04/08/2021Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181